Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This communication is response to the application filed 11/19/2021 havingclaims 1-20 pending and presented for examination.
Priority
2.  	Application filed on 07/26/2021 is a has CON of 16/680,348 11/11/2019 PAT 11076386 16/680,348 is a CON of 15/432,894 02/14/2017 PAT 10477521
15/432,894 is a CON of 13/862,156 04/12/2013 PAT 9572132 are acknowledged.
Drawings
3.  	The drawings were received on 07/26/2021 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 07/26/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 07/26/2021 is accepted by the examiner.
Claim Rejections - 35 USC § 112
Claim 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recite the limitation, “transmitting, to the second network node via a fronthaul interface”, the term “fronthaul”, newly added limitation is not found in the original specification. Similar arguments applies to the other independent claims.
Double Patenting
4.1.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
 	Claim 1, 6, 11 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim   US patent US 11076386 B2. US 9572132 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature of US patent US 11076386 B2. US 9572132 B2
 	As per claim 1. A method performed by a first network node in a wireless communication system, the method comprising: obtaining packets for a user equipment (UE), wherein the first network node and a second network node are involved in data transmission of the packets for the UE; obtaining packet data convergence protocol (PDCP) data obtained by performing a packet data convergence protocol (PDCP) layer processing to the packets; and transmitting, to the second network node via a fronthaul interface, the PDCP data, wherein the second network node is associated with a radio link control (RLC) layer processing and a medium access control (MAC) layer processing for the PDCP data (claim 1. A method performed by a first base station in a wireless communication system, the method comprising: receiving, from a core network device, data packets for a user equipment (UE), wherein the data packets include first packets and second packets; performing a packet data convergence protocol (PDCP) layer processing on the first packets; transferring, to a second base station, the PDCP layer processed first packets; performing the PDCP layer processing, a radio link control (RLC) layer processing and a medium access control (MAC) layer processing on the second packets; and transmitting, to the UE, the PDCP layer, the RLC layer and the MAC layer processed second packets).(Claim 1. A method for performing downlink data transmission by a first base station in a wireless communication system, the method comprising: receiving at least one data packet through a gateway; identifying whether the at least one data packet is to be transmitted (i) directly to a mobile station, or (ii) to the mobile station through a second base station; performing a packet data convergence protocol (PDCP) layer processing on the at least one data packet and transmitting the PDCP layer processed at least one data packet to the second station, if the at least one data packet is to be transmitted to the mobile station through the second base station; and performing the PDCP layer processing, a radio link control (RLC) layer processing and a medium access control (MAC) layer processing on the at least one data packet and transmitting the PDCP layer, the RLC laver, the MAC layer processed at least one data packet to the mobile station, if the at least one data packet is to be transmitted to directly the mobile station)
	As per claim 6. A method performed by a second network node in a wireless communication system, the method comprising: receiving, from a first network node via a fronthaul interface, packet data convergence protocol (PDCP) data in which a packet data convergence protocol (PDCP) layer processing is applied to data packets for a user equipment (UE), wherein the first network node and the second network node are involved in data transmission of the packets for the UE; obtaining downlink data by performing a radio link control (RLC) layer processing and a medium access control (MAC) layer processing to the PDCP data; and transmitting, to the UE, downlink data (claim 6. A method performed by a user equipment (UE) in a wireless communication system, the method comprising: receiving, from a second base station, first packets of data packets that are a packet data convergence protocol (PDCP) layer processed at a first base station and a radio link control (RLC) layer and medium access control (MAC) layer processed at the second base station; and receiving, from the first base station, second packets of the data packets that are the PDCP layer, the RLC layer and the MAC layer processed at the first base station.).(claim 5. A first base station in a wireless communication system, the first base station comprising: a transceiver configured to receive and transmit data over a network; and a controller configured to: control the transceiver to receive at least one data packet through a gateway; identify whether the at least one data packet is to be transmitted (i) directly to a mobile station, or (ii) to the mobile station through a second base station; perform a packet data convergence protocol (PDCP) layer processing on the at least one data packet and control the transceiver to transmit the PDCP layer processed at least one data packet to the second base station, if the at least one data packet is to be transmitted to the mobile station through the second base station; and perform the PDCP layer processing, a radio link control(RLC) layer processing and a medium access control(MAC) layer processing on the at least one data packet and control the transceiver to transmit the PDCP layer, the RLC layer, the MAC layer processed at least one data packet to the mobile station, if the at least one data packet is to be transmitted to directly the mobile station).
	As per claim 11. A first network node in a wireless communication system, comprising: a transceiver; and at least one processor coupled to the transceiver and configured to: obtain packets for a user equipment (UE), wherein the first network node and a second network node are involved in data transmission of the packets for the UE; obtain packet data convergence protocol (PDCP) data obtained by performing a packet data convergence protocol (PDCP) layer processing to the packets; and transmit, to the second network node via a fronthaul interface, the PDCP data, wherein the second network node is associated with a radio link control (RLC) layer processing and a medium access control (MAC) layer processing for the PDCP data(claim (claim 11. A first base station in a wireless communication system, the first base station comprising: a transceiver; and at least one processor coupled to the transceiver and configured to: receive, from a core network device, data packets for a user equipment (UE), wherein the data packets include first packets and second packets, perform a packet data convergence protocol (PDCP) layer processing on the first packets; transfer, to a second base station, the PDCP layer processed first packets, perform the PDCP layer processing, a radio link control (RLC) layer processing and a medium access control (MAC) layer processing on the second packets, and transmit, to the UE, the PDCP layer, the RLC layer and the MAC layer processed second packets.).(claim 9. A method for performing downlink data transmission by a second base station in a wireless communication system, the method comprising: receiving at least one data packet; identifying whether the at least one data packet is transmitted from a first base station or a gateway; performing a radio link control(RLC) layer processing and a medium access control(MAC) layer processing on the at least one data packet, if the at least one data packet is transmitted from the first base station, wherein the at least one data packet transmitted from the first base station is a packet data convergence protocol(PDCP) layer processed; performing a PDCP layer processing, a RLC layer processing and a MAC layer processing on the at least one data packet, if the at least one data packet is transmitted from the gateway; and transmitting the PDCP layer, the RLC layer, the MAC layer processed at least one data packet to the mobile station).
	As per claim 16. A second network node in a wireless communication system, comprising: a transceiver; and at least one processor coupled to the transceiver and configured to: receive, from a first network node via a fronthaul interface, packet data convergence protocol (PDCP) data in which a packet data convergence protocol (PDCP) layer processing is applied to data packets for a user equipment (UE), wherein the first network node and the second network node are involved in data transmission of the packets for the UE; obtain downlink data by performing a radio link control (RLC) layer processing and a medium access control (MAC) layer processing to the PDCP data; and transmit, to the UE, downlink data(claim 16. A user equipment (UE) in a wireless communication system, the UE comprising: a transceiver; and at least one processor coupled to the transceiver and configured to: receive, from a second base station, first packets of data packets that are a packet data convergence protocol (PDCP) layer processed at a first base station and a radio link control (RLC) layer and medium access control (MAC) layer processed at the second base station, and receive, from the first base station, second packets of the data packets that are the PDCP layer, the RLC layer and the MAC layer processed at the first base station.).(claim 11. A second base station in a wireless communication system, the second base station comprising: a transceiver configured to receive and transmit data over a network; and a controller configured to: control the transceiver to receive at least one data packet; identify whether the at least one data packet is transmitted from a first base station or a gateway; perform a radio link control(RLC) layer processing and a medium access control(MAC) layer processing on the at least one data packet, if the at least one data packet is transmitted from the first base station, wherein the at least one data packet transmitted from the first base station is a packet data convergence protocol(PDCP) layer processed; perform a PDCP layer processing, a RLC layer processing and a MAC layer processing on the at least one data packet, if the at least one data packet is transmitted from the gateway; and control the transceiver to transmit the PDCP layer, the RLC layer, the MAC layer processed at least one data packet to the mobile station).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
	 Claims 1-2, 6-7, 11-12, 16-17 are rejected under 35 U.S.C. 103(a) as being un patentable over US PG Pub US 20120093081 A1 to Hapsari et al (hereinafter Hapsari). further view of US PG Pub US 20160254889 A1 to Shattil et al (hereinafter Shattil).
As per claim 1, Hapsari teaches a method performed by a first network node in a wireless communication system, the method comprising: obtaining packets for a user equipment (UE), wherein the first network node and a second network node are involved in data transmission of the packets for the UE (para [0084-0087], Fig.1, 6, eNB base station obtains the PDCP packets for the UE, wherein the first node eNB and second node RN are involved in data transmission of the packets for the UE ); obtaining packet data convergence protocol (PDCP) data obtained by performing a packet data convergence protocol (PDCP) layer processing to the packets ( para [0084-0087], Fig.1, 6, packets are processed according to protocol (PDCP) data obtained by performing a packet data convergence protocol (PDCP) layer processing to the packets at each node for the transmission); and transmitting, to the second network node via a fronthaul interface, the PDCP data, wherein the second network node is associated with a radio link control (RLC) layer processing and a medium access control (MAC) layer processing for the PDCP data ( para [0084-0087], Fig.1, 6, eNB transmits the packets to the relay station RN wherein relay station is associated with a radio link control (RLC) layer processing and a medium access control (MAC) layer processing for the PDCP data).  US 20120093081 A1
Shattil	transmitting, to the second network node via a fronthaul interface, the PDCP data (para [0234], transmitting the data to relay station from the network which is connected via fronthaul) 20160254889
Therefore it would have been obvious to one of ordinary skill in the art at the time of inventionto modify the combination system of Hapsari by transmitting, to the second network node via a fronthaul interface, the PDCP data as suggested by Shattil, this modification would benefit   Hapsari for  techniques can provide more efficient use of the available in a wireless communication network.
As per claim 2, Hapsari, Shattil teaches the method of claim 1, wherein the first network node comprises a master node for the PDCP layer processing and is connected to one or more slave nodes for the RLC processing and the MAC layer processing, and wherein the second network node is one of the one or more slave nodes (para [0029], Fig.1,  first node is the base station for processing PDCP packets and is connected to one or more slave relay station for RLC processing and the MAC layer processing, and wherein the second network node is one of the one or more slave nodes).  
  	   As per claim 6, Hapsari  teaches a method performed by a second network node in a wireless communication system, the method comprising: receiving, from a first network node via a interface, packet data convergence protocol (PDCP) data in which a packet data convergence protocol (PDCP) layer processing is applied to data packets for a user equipment (UE), wherein the first network node and the second network node are involved in data transmission of the packets for the UE (para [0084-0087], Fig.1, 6, relay station receives data from the base station, wherein the PDCP information are  data convergence protocol (PDCP) layer processing is applied to data packets for a user equipment (UE), wherein base station and relay station in data transmission of the packets for the UE ); obtaining downlink data by performing a radio link control (RLC) layer processing and a medium access control (MAC) layer processing to the PDCP data (para [0084-0087], Fig.1, 6, ); and transmitting, to the UE, downlink data (para [0084-0087], Fig.1, 6, transmitting, to the UE, downlink data ).  
Shattil	transmitting, to the second network node via a fronthaul interface, the PDCP data (para [0234], transmitting the data to relay station from the network which is connected via fronthaul) 20160254889
 Examiner supplies the same rationale as supplied in claim 1.
             As per claim 7, Hapsari, Shattil teaches the method of claim 6, wherein the first network node comprises a master node for the PDCP layer processing and is connected to one or more slave nodes for the RLC processing and the MAC layer processing, and wherein the second network node is one of the one or more slave nodes (para [0029], Fig.1,  first node is the base station for processing PDCP packets and is connected to one or more slave relay station for RLC processing and the MAC layer processing, and wherein the second network node is one of the one or more slave nodes).  
             As per claim 11, Hapsari,   teaches a first network node in a wireless communication system, comprising: a transceiver; and at least one processor coupled to the transceiver and configured to: obtain packets for a user equipment (UE), wherein the first network node and a second network node are involved in data transmission of the packets for the UE (para [0084-0087], Fig.1, 6, eNB base station obtains the PDCP packets for the UE, wherein the first node eNB and second node RN are involved in data transmission of the packets for the UE );; obtain packet data convergence protocol (PDCP) data obtained by performing a packet data convergence protocol (PDCP) layer processing to the packets ( para [0084-0087], Fig.1, 6, packets are processed according to protocol (PDCP) data obtained by performing a packet data convergence protocol (PDCP) layer processing to the packets at each node for the transmission);; and transmit, to the second network node via a   interface, the PDCP data, wherein the second network node is associated with a radio link control (RLC) layer processing and a medium access control (MAC) layer processing for the PDCP data   ( para [0084-0087], Fig.1, 6, eNB transmits the packets to the relay station RN wherein relay station is associated with a radio link control (RLC) layer processing and a medium access control (MAC) layer processing for the PDCP data).   
Shattil	transmitting, to the second network node via a fronthaul interface, the PDCP data (para [0234], transmitting the data to relay station from the network which is connected via fronthaul).
Examiner supplies the same rationale as supplied in claim 1.
             As per claim 12, Hapsari, Shattil teaches the first network node of claim 11, wherein the first network node comprises a master node for the PDCP layer processing and is connected to one or more slave nodes for the RLC processing and the MAC layer processing, and wherein the second network node is one of the one or more slave nodes (para [0029], Fig.1,  first node is the base station for processing PDCP packets and is connected to one or more slave relay station for RLC processing and the MAC layer processing, and wherein the second network node is one of the one or more slave nodes).  
             As per claim 16, Hapsari,   teaches a second network node in a wireless communication system, comprising: a transceiver; and at least one processor coupled to the transceiver and configured to: receive, from a first network node via a interface, packet data convergence protocol (PDCP) data in which a packet data convergence protocol (PDCP) layer processing is applied to data packets for a user equipment (UE), wherein the first network node and the second network node are involved in data transmission of the packets for the UE (para [0084-0087], Fig.1, 6, relay station receives data from the base station, wherein the PDCP information are  data convergence protocol (PDCP) layer processing is applied to data packets for a user equipment (UE), wherein base station and relay station in data transmission of the packets for the UE );; obtain downlink data by performing a radio link control (RLC) layer processing and a medium access control (MAC) layer processing to the PDCP data (para [0084-0087], Fig.1, 6, ); and transmitting, to the UE, downlink data (para [0084-0087], Fig.1, 6, transmitting, to the UE, downlink data ).  ; and transmit, to the UE, downlink data (para [0084-0087], Fig.1, 6, ); and transmitting, to the UE, downlink data (para [0084-0087], Fig.1, 6, transmitting, to the UE, downlink data ).  .  
Shattil	transmitting, to the second network node via a fronthaul interface, the PDCP data (para [0234], transmitting the data to relay station from the network which is connected via fronthaul) 20160254889
 Examiner supplies the same rationale as supplied in claim 1.
             As per claim 17, Hapsari, Shattil teaches the second network node of claim 16, wherein the first network node comprises a master node for the PDCP layer processing and is connected to one or more slave nodes for the RLC processing and the MAC layer processing, and wherein the second network node is one of the one or more slave nodes(para [0029], Fig.1,  first node is the base station for processing PDCP packets and is connected to one or more slave relay station for RLC processing and the MAC layer processing, and wherein the second network node is one of the one or more slave nodes).  
 	Claims 3, 8, 13, 18 are rejected under 35 U.S.C. 103(a) as being un patentable over Hapsari, Shattil). further view of US PG Pub US 20120093070 A1 to Huang et al (hereinafter Huang).
As per claim 3, Hapsari, Shattil teaches the method of claim 1, Huang teaches wherein a logical identifier of the UE is transmitted from the first network node to the second network node, and wherein the logical identifier of the UE is associated with the first network node or is associated with the second network node (para [0080] , logical identifier of the UE is transmitted from the first network node to the second network node, logical id is associated with mobile station and relay station or base station).  20120093070
 Therefore it would have been obvious to one of ordinary skill in the art at the time of invention, to modify the combination system of Hapsari by wherein a logical identifier of the UE is transmitted from the first network node to the second network node, and wherein the logical identifier of the UE is associated with the first network node or is associated with the second network node as suggested by Huang, this modification would benefit   Hapsari for  techniques can provide more more statisfied quality of service for transmission between UE and relay station the available in a wireless communication network.
   	As per claim 8, Hapsari, Shattil teaches the method of claim 6, Huang teaches wherein a logical identifier of the UE is received from the first network node, and wherein the logical identifier of the UE is associated with the first network node or is associated with the second network node (para [0080] , logical identifier of the UE is transmitted from the first network node to the second network node, logical id is associated with mobile station and relay station or base station).  
  Examiner supplies the same rationale as supplied in claim 3.
             As per claim 13, Hapsari, Shattil teaches the first network node of claim 11, Huang teaches 65wherein a logical identifier of the UE is transmitted from the first network node to the second network node, and wherein the logical identifier of the UE is associated with the first network node or is associated with the second network node (para [0080] , logical identifier of the UE is transmitted from the first network node to the second network node, logical id is associated with mobile station and relay station or base station).  
  Examiner supplies the same rationale as supplied in claim 3.
 	As per claim 18, Hapsari, Shattil teaches the second network node of claim 16, wherein a logical identifier of the UE is received from the first network node, and wherein the logical identifier of the UE is associated with the first network node or is associated with the second network node(para [0080] , logical identifier of the UE is transmitted from the first network node to the second network node, logical id is associated with mobile station and relay station or base station).  
  Examiner supplies the same rationale as supplied in claim 3.
Claims 9-10, 14-15, 19-20 are rejected under 35 U.S.C. 103(a) as being un patentable over Hapsari, Shattil). further view of US PG Pub US 20110096701 A1 to Lin et al (hereinafter Lin).
             As per claim 4, Hapsari, Shattil teaches the method of claim 1, Lin teaches further comprising: transmitting, to the second network node, a control message for indicating one or more blocks of the PDCP data, which are successfully transmitted, to clear the one or more blocks of the PDCP data (para [0073] ,base station transmits a control message to relay station for indicating the status of the message transmission to clear the blocks for clearing the retransmission data blocks).  US 20110096701 A1
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention, to modify the combination system of Hapsari by transmitting, to the second network node via a fronthaul interface, the PDCP data as suggested by Lin, this modification would benefit   Hapsari for  techniques efficiently transmit data and corresponding control signals in a wireless relay communication system (para [0017], Lin).
             As per claim 5, Hapsari, Shattil teaches the method of claim 1, Lin teaches further comprising: receiving, from the second network node, a message for a status of the PDCP data, wherein one or more blocks of the PDCP data, which are successfully transmitted, is cleared based on the status of the PDCP data (para [0073] , receiving from the relay station status information wherein control message to relay station for indicating the status of the message transmission to clear the blocks for clearing the retransmission data blocks).  
	Examiner supplies the same rationale as supplied in claim 4.
             As per claim 9, Hapsari, Shattil teaches the method of claim 6, Lin teaches further comprising: receiving, from the first network node, a control message for indicating one or more blocks of the PDCP data, which are successfully transmitted, to clear the one or more blocks of the PDCP data (para [0073] ,base station transmits a control message to relay station for indicating the status of the message transmission to clear the blocks for clearing the retransmission data blocks).  
 	Examiner supplies the same rationale as supplied in claim 4.
             As per claim 10, Hapsari, Shattil teaches the method of claim 6, Lin teaches further comprising: transmitting, to the first network node, a message for a status of the PDCP data, wherein one or more blocks of the PDCP data, which are successfully transmitted, is cleared based on the status of the PDCP data (para [0073] , receiving from the relay station status information wherein control message to relay station for indicating the status of the message transmission to clear the blocks for clearing the retransmission data blocks).  
	Examiner supplies the same rationale as supplied in claim 4.
 	 As per claim 14, Hapsari, Shattil teaches the first network node of claim 11, Lin teaches wherein the at least one processor is further configured to: transmit, to the second network node, a control message for indicating one or more blocks of the PDCP data, which are successfully transmitted, to clear the one or more blocks of the PDCP data (para [0073] ,base station transmits a control message to relay station for indicating the status of the message transmission to clear the blocks for clearing the retransmission data blocks).  US 20110096701 A1.  
 	Examiner supplies the same rationale as supplied in claim 4.
             As per claim 15, Hapsari, Shattil teaches the first network node of claim 11, Lin teaches wherein the at least one processor is further configured to: receive, from the second network node, a message for a status of the PDCP data, wherein one or more blocks of the PDCP data, which are successfully transmitted, is cleared based on the status of the PDCP data (para [0073] , receiving from the relay station status information wherein control message to relay station for indicating the status of the message transmission to clear the blocks for clearing the retransmission data blocks).  
	Examiner supplies the same rationale as supplied in claim 4.
             As per claim 19, Hapsari, Shattil teaches the second network node of claim 16, Lin teaches wherein the at least one processor is further configured to: receive, from the first network node, a control message for indicating one or more blocks of the PDCP data, which are successfully transmitted, to clear the one or more blocks of the PDCP data (para [0073] ,base station transmits a control message to relay station for indicating the status of the message transmission to clear the blocks for clearing the retransmission data blocks).  
 	 Examiner supplies the same rationale as supplied in claim 4.
             As per claim 20, Hapsari, Shattil teaches the second network node of claim 16, Lin teaches wherein the at least one processor is further configured to: transmit, to the first network node, a message for a status of the PDCP data, wherein one or more blocks of the PDCP data, which are successfully transmitted, is cleared based on the status of the PDCP data(para [0073] , receiving from the relay station status information wherein control message to relay station for indicating the status of the message transmission to clear the blocks for clearing the retransmission data blocks).  
	Examiner supplies the same rationale as supplied in claim 4.

Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20010023442 A1; US Patent Publication US 20060020684 A1,   US Patent Publication US 20080091284 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467